Exhibit 10.2(h)


Schedule A
Notice of Option Grant

Participant:        [●]
Company:        Anthem, Inc.
Notice:
You have been granted the following nonqualified stock option to purchase shares
of common stock of the Company in accordance with the terms of the Plan and the
attached Nonqualified Stock Option Award Agreement.

Plan:    2017 Anthem Incentive Compensation Plan
Grant:            Grant Date:  [●]
            Option Price per Share: $[●]
            Number of Shares under Option:  [●]


Exercisability:
Subject to the terms of the Plan and this Agreement, your Option will become
exercisable on and after the dates indicated below as to the number of Shares
set forth below opposite each such date, plus any Shares as to which your Option
could have been exercised previously but was not so exercised.



Shares
Date
 
 
 
 
 
 
 
 
 
 
 
 



In the event that a Change of Control (as defined in the Plan) occurs before
your Termination, your Option will remain subject to the terms of this
Agreement, unless the successor company does not assume your Option. If a
successor company does not assume your Option, then your Option shall become
fully exercisable immediately prior to the Change of Control.
Expiration Date:
Your Option will expire ten years from the Grant Date, subject to earlier
termination as set forth in the Plan and this Agreement.

Acceptance:
In order to accept your Options, you must electronically accept this Agreement
through the Company’s broker at any time within ninety (90) days after the Grant
Date. To effect your acceptance, please follow the instructions included with
your grant materials. Acceptance of the Agreement includes acceptance of the
terms and conditions of the Plan. If you do not timely and electronically accept
this Agreement, this Agreement will be null and void as of the 90th day after
the Grant Date and you will have no right or claim to the Options described
above.













2018 Stock Option Agreement

--------------------------------------------------------------------------------

Exhibit 10.2(h)


Nonqualified Stock Option Award Agreement


This Nonqualified Stock Option Award Agreement (this “Agreement”) dated as of
the Grant Date (the “Grant Date”) set forth in the Notice of Option Grant
attached as Schedule A hereto (the “Grant Notice”) is made between Anthem, Inc.
(the “Company”) and the Participant set forth in the Grant Notice. The Grant
Notice is included in and made part of this Agreement.


1.    Grant of the Option. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant, pursuant
to the Plan, the right and option (the “Option”) to purchase all or any part of
the number of shares of common stock of the Company (“Shares”) as set forth in
the Grant Notice at an Option Price (“Option Price”) per share and on the other
terms as set forth in the Grant Notice. This Option is intended to be a
nonqualified stock option for federal income tax purposes.


2.
Method of Exercise of the Option.



(a)The Participant may exercise the Option, to the extent then exercisable, by
delivering a notice to the Company’s captive broker in a form specified or
accepted by the captive broker, specifying the number of Shares with respect to
which the Option is being exercised.


(b)At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised and
applicable taxes (i) in United States dollars by personal check, bank draft or
money order; (ii) subject to such terms, conditions and limitations as the
Compensation Committee of the Board of Directors of the Company (“Committee”)
may prescribe, by tendering (either by actual delivery or attestation)
unencumbered Shares previously acquired by the Participant having an aggregate
Fair Market Value at the time of exercise equal to the total Option Price of the
Shares for which the Option is so exercised; (iii) subject to such terms,
conditions and limitations as the Committee may prescribe, a cashless
(broker-assisted) exercise that complies with all applicable laws; or (iv) by a
combination of the consideration provided for in the foregoing clauses (i), (ii)
and (iii).
3.Termination. The Option shall terminate upon the Participant’s Termination for
any reason and no Shares may thereafter be purchased under the Option except as
provided below. Notwithstanding anything contained in this Agreement, (i) a
Participant who is in a position of Vice President or above must give at least
30 days advance written notice of his Termination due to resignation (including
Retirement) in order for the Participant to exercise the Option for any period
that may apply below and (ii) in no event shall the Option be exercisable after
the Expiration Date. If less than 30 days advance written notice is given, the
Option shall be immediately canceled, including the portion of the Option that
is otherwise exercisable.


(a)Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of service
or after attaining age sixty-five (65)), the Option shall continue to become
exercisable according to the schedule set forth in the Grant Notice; provided
that the Option shall terminate on the five-year anniversary of the date of the
Participant’s Retirement but not later than the Expiration Date noted on the
attached Schedule A; provided, further, that if the Participant’s Termination is
due to Retirement during the calendar year of the Grant Date, the Option shall
be immediately terminated on a pro-rata basis, measured by the number of
completed full months in that calendar year during which the Participant was
employed by the Company or an Affiliate (e.g., if the Participant’s Retirement
occurs in September, 33.3% (or 4/12) of the Option shall be immediately
terminated), and the non-terminated portion of the Option shall continue to
become exercisable according to the schedule set forth in the Grant Notice. This
retirement provision is deleted in non-annual retention grants.1 




___________________________________________________
1 This retirement provision is deleted in non-annual retention grants.






2018 Stock Option Agreement

--------------------------------------------------------------------------------

Exhibit 10.2(h)


(b)    Death and Disability. If the Participant’s Termination is due to the
Participant’s death or Disability (for purposes of this Agreement, as defined in
the applicable Anthem Long-Term Disability Plan), the Option shall immediately
become fully exercisable and shall terminate on the five-year anniversary of the
date of such Termination but not later than the Expiration Date noted on the
attached Schedule A.
(c)    Termination without Cause. Unless Sections 3(a) or 3(e) are applicable,
if the Participant’s Termination is by the Company or an Affiliate without Cause
(for purposes of this Agreement, defined as a violation of “conduct” as such
term is defined in the Anthem HR Corrective Action Policy and if the Participant
participates in the Anthem, Inc. Executive Agreement Plan (the "Agreement
Plan"), the Key Associate Agreement or the Key Sales Associate Agreement also as
defined in that plan or agreement) or voluntarily by the Participant, the
following shall apply:
(i)Unless clause (ii) applies, the Option, to the extent fully exercisable as of
the date of such Termination, shall thereafter only be exercisable for a period
of ninety (90) days from the date of such Termination, but not later than the
Expiration Date noted on the attached Schedule A.
(ii)If the Participant is receiving severance under the Agreement Plan, the
Anthem Supplemental Unemployment Benefit Plan, the Anthem Excess Termination
Benefit Plan, the Key Associate Agreement or the Key Sales Associate Agreement
and any portion of the Option remains unexercisable as of the Participant’s
Termination, the Option shall continue to become exercisable through the earlier
of (A) the last day of the period for which the Participant is receiving
severance or (B) the last day of the schedule set forth in the Grant Notice. The
Option shall be exercisable for a period of ninety (90) days from the date the
severance period ends, but not later than the Expiration Date noted on the
attached Schedule A.


(d)    Cause. If the Participant’s Termination is for Cause, even if on the date
of such Termination the Participant has met the definition of Retirement or
Disability, then the portion of the Option that has not been exercised shall
immediately terminate.
(e)    Termination after Change of Control. If after a Change of Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause or
(ii) if the Participant participates in the Executive Agreement Plan, by the
Participant for Good Reason (as defined in the Executive Agreement Plan), the
Option shall immediately become fully exercisable and shall terminate on the
five-year anniversary of the date of such Termination but not later than the
Expiration Date noted on the attached Schedule A.
4.    Transferability of the Option. The Option shall not be transferable or
assignable by the Participant except as provided in this Section 4 and the
Option shall be exercisable, during the Participant’s lifetime, only by him/her
or, during periods of legal disability, by his guardian or other legal
representative. No Option shall be subject to execution, attachment, or similar
process. The Participant shall have the right to appoint any individual or legal
entity in writing, on a Designation of Beneficiary form as his/her beneficiary
to receive any Option (to the extent not previously terminated or forfeited)
under this Agreement upon the Participant’s death. Such designation under this
Agreement may be revoked by the Participant at any time and a new beneficiary
may be appointed by the Participant by execution and submission to the Company,
or its designee, of a revised Designation of Beneficiary form to this Agreement.
In order to be effective, a designation of beneficiary must be completed by the
Participant on the Designation of Beneficiary form and received by the Company,
or its designee, prior to the date of the Participant’s death. If the
Participant dies without such designation, the Option may be exercised only by
the executor or administrator of the Participant’s estate or by a person who
shall have acquired the right to such exercise by will or by the laws of descent
and distribution.


5.    Taxes and Withholdings. At the time of receipt of Shares upon the exercise
of all or any part of the Option, the Participant shall pay to the Company in
cash (or make other arrangements, in accordance with Article XVIII of the Plan,
for the satisfaction of) any taxes of any kind required by law to be withheld
with respect to such Shares; provided, however, that pursuant to any procedures,
and subject to any limitations as the Committee may prescribe and subject to
applicable law, the Participant may elect to satisfy, in whole or in part, such
withholding






2018 Stock Option Agreement

--------------------------------------------------------------------------------

Exhibit 10.2(h)


obligations by (a) withholding Shares otherwise deliverable to the Participant
pursuant to the Option (provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy required Federal,
state, local and non-United States withholding obligations using the minimum
statutory withholding rates for Federal, state, local and/or non-U.S. tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by the Participant (or
the Participant and the Participant’s spouse jointly) based, in each case, on
the Fair Market Value of the Shares on the payment date as determined by the
Committee. Any such election made by the Participant must be irrevocable, made
in writing, signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
6.    No Rights as a Shareholder. Neither the Participant nor any other person
shall become the beneficial owner of the Shares subject to the Option, nor have
any rights to dividends or other rights as a shareholder with respect to any
such Shares, until the Participant has actually received such Shares following
the exercise of the Option in accordance with the terms of the Plan and this
Agreement.
7.    Restrictive Covenants. As a condition to receipt of the Option Grant made
under this Agreement, the Participant agrees as follows:
(a)Confidentiality.


(i)The Participant recognizes that the Company derives substantial economic
value from information created and used in its business which is not generally
known by the public, including, but not limited to, plans, designs, concepts,
computer programs, formulae, and equations; product fulfillment and supplier
information; customer and supplier lists, and confidential business practices of
the Company, its affiliates and any of its customers, vendors, business partners
or suppliers; profit margins and the prices and discounts the Company obtains or
has obtained or at which it sells or has sold or plans to sell its products or
services (except for public pricing lists); manufacturing, assembling, labor and
sales plans and costs; business and marketing plans, ideas, or strategies;
confidential financial performance and projections; employee compensation;
employee staffing and recruiting plans and employee personal information; and
other confidential concepts and ideas related to the Company’s business
(collectively, “Confidential Information”). The Participant expressly
acknowledges and agrees that by virtue of his/her employment with the Company,
the Participant will have access and will use in the course of the Participant’s
duties certain Confidential Information and that Confidential Information
constitutes trade secrets and confidential and proprietary business information
of the Company, all of which is the exclusive property of the Company. For
purposes of this Agreement, Confidential Information includes the foregoing and
other information protected under the Indiana Uniform Trade Secrets Act (the
“Act”), or to any comparable protection afforded by applicable law, but does not
include information that the Participant establishes by clear and convincing
evidence is or may become known to the Participant or to the public from sources
outside the Company and through means other than a breach of this Agreement.
Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act
of 2016, the Participant will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Participant files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, the Participant may disclose the
Company’s trade secrets to his/her attorney and use the trade secret information
in the court proceeding if the Participant (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.


(ii)The Participant agrees that the Participant will not for himself or herself
or for any other person or entity, directly or indirectly, without the prior
written consent of the Company, while employed by the Company and thereafter:
(A) use Confidential Information for the benefit of any person or entity other
than the Company or its affiliates; (B) remove, copy, duplicate






2018 Stock Option Agreement

--------------------------------------------------------------------------------

Exhibit 10.2(h)


or otherwise reproduce any document or tangible item embodying or pertaining to
any of the Confidential Information, except as required to perform the
Participant’s duties for the Company or its affiliates; or (C) while employed
and thereafter, publish, release, disclose or deliver or otherwise make
available to any third party any Confidential Information by any communication,
including oral, documentary, electronic or magnetic information transmittal
device or media. Upon termination of employment, the Participant shall return
all Confidential Information and all other property of the Company. This
obligation of non-disclosure and non-use of information shall continue to exist
for so long as such information remains Confidential Information. Provided,
however, nothing in this Agreement prohibits or limits the Participant from (i)
reporting possible violations of federal securities law or regulation to any
governmental agency or entity or (ii) receiving a monetary award from the
governmental agency or entity for the information reported.


(b)Non-Competition. During any period in which the Participant is employed by
the Company, and during a period of time after the Participant’s termination of
employment (the “Restriction Period”) which is (i) twenty-four (24) months for
Executive Vice Presidents, (ii) fifteen (15) months for Senior Vice Presidents
who became a participant in the Agreement Plan before August 6, 2013, and (iii)
the greater of the period of severance or twelve (12) months for all other
Participants, the Participant will not, without prior written consent of the
Company, directly or indirectly seek or obtain a Competitive Position in a
Restricted Territory and perform a Restricted Activity with a Competitor, as
those terms are defined herein.


(i)Competitive Position means any employment or performance of services with a
Competitor (A) similar to the services in which Participant performed for the
Company in the last twenty-four (24) months of Participant’s employment with
Company, or (B) in which the Participant will use any Confidential Information
of the Company.


(ii)Restricted Territory means any geographic area in which the Company does
business and in which the Participant had responsibility for, or Confidential
Information about, such business, within the thirty-six (36) months prior to the
Participant’s termination of employment from the Company.


(iii)Restricted Activity means any activity for which the Participant had
responsibility for the Company within the thirty-six (36) months prior to the
termination of the Participant’s employment from the Company or about which the
Participant had Confidential Information.


(iv)Competitor means any entity or individual (other than the Company or its
affiliates) engaged in management of network-based managed care plans and
programs, or the performance of managed care services, health insurance, long
term care insurance, dental, life or disability insurance, behavioral health,
vision, flexible spending accounts and COBRA administration or other products or
services substantially the same or similar to those offered by the Company while
the Participant was employed, or other products or services offered by the
Company within twelve (12) months after the termination of Participant’s
employment if the Participant had responsibility for, or Confidential
Information about, such other products or services while the Participant was
employed by the Company.


(c)Non-Solicitation of Customers. During any period in which the Participant is
employed by the Company, and during the Restriction Period after the
Participant’s termination of employment, the Participant will not, either
individually or as an employee, partner, consultant, independent contractor,
owner, agent, or in any other capacity, directly or indirectly, for a Competitor
of the Company as defined in subsection (b) above: (i) solicit business from any
client or account of the Company or any of its affiliates with which the
Participant had contact, participated in the contact, or responsibility for, or
about which the Participant had knowledge of Confidential Information by reason
of the Participant’s employment with the Company, (ii) solicit business from any
client or account which was pursued by the Company or any of its affiliates and
with which the Participant had contact, or responsibility for, or about which
the Participant had knowledge of Confidential Information by reason of the
Participant’s employment






2018 Stock Option Agreement

--------------------------------------------------------------------------------

Exhibit 10.2(h)


with the Company, within the twelve (12) month period prior to termination of
employment. For purposes of this provision, an individual policyholder in a plan
maintained by the Company or by a client or account of the Company under which
individual policies are issued, or a certificate holder in such plan under which
group policies are issued, shall not be considered a client or account subject
to this restriction solely by reason of being such a policyholder or certificate
holder.
(d)Non-Solicitation of Employees. During any period in which the Participant is
employed by the Company, and during the Restriction Period after the
Participant’s termination of employment, the Participant will not, either
individually or as an employee, partner, independent contractor, owner, agent,
or in any other capacity, directly or indirectly solicit, hire, attempt to
solicit or hire, or participate in any attempt to solicit or hire, for any
non-Company affiliated entity, any person who on or during the six (6) months
immediately preceding the date of such solicitation or hire is or was an officer
or employee of the Company, or whom the Participant was involved in recruiting
while the Participant was employed by the Company.


(e)Non-Disparagement. The Participant agrees that he/she will not, nor will
he/she cause or assist any other person to, make any statement to a third party
or take any action which is intended to or would reasonably have the effect of
disparaging or harming the Company or the business reputation of the Company’s
directors, employees, officers and managers. Further, the Participant will not
at any time make any verbal or written statement to any media outlet regarding
the Company.


8.    Return of Consideration.


(a)    If at any time a Participant breaches any provision of Section 7 or
Section 11 then: (i) all unexercised Company stock options under any Designated
Plan (defined below) whether or not otherwise vested shall cease to be
exercisable and shall immediately terminate; (ii) the Participant shall forfeit
any outstanding restricted stock or other outstanding equity award made under
any Designated Plan and not otherwise vested on the date of breach; and (iii)
the Participant shall pay to the Company (A) for each share of common stock of
the Company (“Common Share”) acquired on exercise of an option under a
Designated Plan within the 24 months prior to such breach, the excess of the
fair market value of a Common Share on the date of exercise over the exercise
price, and (B) for each share of restricted stock that became vested under any
Designated Plan within the 24 months prior to such breach, the fair market value
(on the date of vesting) of a Common Share. Any amount to be repaid pursuant to
this Section 8 shall be held by the Participant in constructive trust for the
benefit of the Company and shall, upon written notice from the Company, within
10 days of such notice, be paid by the Participant to the Company with interest
from the date such Common Share was acquired or the share of restricted stock
became vested, as the case may be, to the date of payment, at 120% of the
applicable six month short-term AFR. Any amount described in clauses (i) and
(ii) that the Participant forfeits as a result of a breach of the provisions of
Sections 7 or 11 shall not reduce any money damages that would be payable to the
Company as compensation for such breach.


(b)    The amount to be repaid pursuant to this Section 8 shall be determined on
a gross basis, without reduction for any taxes incurred, as of the date of the
realization event, and without regard to any subsequent change in the fair
market value of a Common Share. The Company shall have the right to offset such
amount against any amounts otherwise owed to the Participant by the Company
(whether as wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement other than any amount pursuant to any nonqualified
deferred compensation plan under Section 409A of the Code).


(c)    For purposes of this Section 8, a “Designated Plan” is each stock option,
restricted stock, or other equity compensation or long-term incentive
compensation plan.


9.
Equitable Relief and Other Remedies. As a condition to this Agreement:

(a)    The Participant acknowledges that each of the provisions of Section 7 and
8 of the Plan are reasonable and necessary to preserve the legitimate business
interests of the Company, its present and potential business activities and the
economic benefits derived therefrom; that they will not prevent him or her from
earning a livelihood in the Participant’s chosen business and are not an undue
restraint on the trade of the Participant, or any of the public interests which
may be involved.






2018 Stock Option Agreement

--------------------------------------------------------------------------------

Exhibit 10.2(h)




(b)    The Participant agrees that beyond the amounts otherwise to be provided
under the Plan and this Agreement, the Company will be damaged by a violation of
the terms of this Agreement and the amount of such damage may be difficult to
measure. The Participant agrees that if the Participant commits or threatens to
commit a breach of any of the covenants and agreements contained in Sections 7
or 11 to the extent permitted by applicable law, then the Company shall have the
right to seek and obtain all appropriate injunctive and other equitable
remedies, without posting bond therefor, except as required by law, in addition
to any other rights and remedies that may be available at law or under this
Agreement, it being acknowledged and agreed that any such breach would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy. Further, if the Participant violates Section 7 hereof the
Participant agrees that the period of violation shall be added to the period in
which the Participant’s activities are restricted.


(c)    Notwithstanding the foregoing, the Company will not seek injunctive
relief to prevent a Participant residing in California from engaging in post
termination competition in California under Section 7(b) or (c) of this
Agreement, provided that the Company may seek and obtain relief to enforce
Section 8 of this Agreement with respect to such Participants.


(d)    The parties agree that the covenants contained herein are severable. If
an arbitrator or court shall hold that the duration, scope, area or activity
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration, scope, area or activity
restrictions reasonable and enforceable under such circumstances shall be
substituted for the stated duration, scope, area or activity restrictions to the
maximum extent permitted by law. The parties further agree that the Company’s
rights under Section 8 should be enforced to the fullest extent permitted by law
irrespective of whether the Company seeks equitable relief in addition to relief
provided therein or if the arbitrator or court deems equitable relief to be
inappropriate.


10.    Survival of Provisions. The obligations contained in Sections 7, 8, 9 and
Section 11 shall survive the Termination of the Participant’s employment with
the Company and shall be fully enforceable thereafter.


11.    Cooperation. Upon the receipt of reasonable notice from the Company
(including from outside counsel to the Company), the Participant agrees that
while employed by the Company and for two years (or, if longer, for so long as
any claim referred to in this Section remains pending) after the termination of
Participant’s employment for any reason, the Participant will respond and
provide information with regard to matters in which the Participant has
knowledge as a result of the Participant’s employment with the Company, and will
provide reasonable assistance to the Company, its affiliates and their
respective representatives in defense of any claims that may be made against the
Company or its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Participant’s
employment with the Company (or any predecessor); provided, that with respect to
periods after the termination of the Participant’s employment, the Company shall
reimburse the Participant for any out-of-pocket expenses incurred in providing
such assistance and if the Participant is required to provide more than ten (10)
hours of assistance per week after his termination of employment then the
Company shall pay the Participant a reasonable amount of money for his services
at a rate agreed to between the Company and the Participant; and provided
further that after the Participant’s termination of employment with the Company
such assistance shall not unreasonably interfere with the Participant’s business
or personal obligations. The Participant agrees to promptly inform the Company
if the Participant becomes aware of any lawsuits involving such claims that may
be filed or threatened against the Company or its affiliates. The Participant
also agrees to promptly inform the Company (to the extent the Participant is
legally permitted to do so) if the Participant is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required. Provided, however, the Participant is not required to inform
the Company of any investigation by a governmental agency or entity resulting
from the reporting of possible violations of federal securities law or
regulation to any governmental agency or entity, and the Participant may
participate in such investigation, without informing the Company.


12.    No Right to Continued Employment. Neither the Option nor any terms
contained in this Agreement shall confer upon the Participant any express or
implied right to be retained in the employment or service






2018 Stock Option Agreement

--------------------------------------------------------------------------------

Exhibit 10.2(h)


of the Company or any Affiliate for any period, nor restrict in any way the
right of the Company, which right is hereby expressly reserved, to terminate the
Participant’s employment or service at any time with or without Cause. The
Participant acknowledges and agrees that any right to exercise the Option is
earned only by continuing as an employee of the Company or an Affiliate at the
will of the Company or such Affiliate, or satisfaction of any other applicable
terms and conditions contained in the Plan and this Agreement, and not through
the act of being hired, being granted the Option or acquiring Shares hereunder.


13.    The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.


14.    Compliance with Laws and Regulations.


(a)    The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.


(b)    The Shares received upon the exercise of the Option shall have been
registered under the Securities Act of 1933 (“Securities Act”). If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with Federal and state securities laws.


(c)    If at the time of exercise of all or part of the Option, the Shares are
not registered under the Securities Act, and/or there is no current prospectus
in effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant's own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.


15.    Notices. All notices by the Participant or the Participant’s assignees
shall be addressed to Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company's records.








2018 Stock Option Agreement

--------------------------------------------------------------------------------

Exhibit 10.2(h)


16.    Other Plans. The Participant acknowledges that any income derived from
the exercise of the Option shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.


17.    Recoupment Policy for Incentive Compensation. The Company's Recoupment
Policy for Incentive Compensation, as may be amended from time to time, shall
apply to the Option, any Shares acquired upon exercise of the Option and any
profits realized from the sale of such Shares to the extent that the Participant
is covered by such policy. If the Participant is covered by such policy, the
policy may apply to recoup the Option, any Shares acquired upon exercise of the
Option or profits realized from the sale of Shares previously covered by the
Option either before, on or after the date on which the Participant becomes
subject to such policy.






ANTHEM, INC.


By:        ______________________________
Printed:    Lewis Hay III
    Its:    Chair, Compensation Committee of the
Board of Directors








2018 Stock Option Agreement